COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00428-CR


ASHTON HARRY MATTHEWS                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                      TRIAL COURT NO. 53745-B

                                      ----------

                                     OPINION

                                      ----------

      A jury convicted Appellant Ashton Harry Matthews of assault of a public

servant and assessed his punishment at five years’ confinement and a $2,500

fine. The trial court sentenced him accordingly. In his sole issue, Appellant

contends that the trial court reversibly erred by instructing the jury on a partial

definition of “reasonable doubt.” Because the trial court did not reversibly err, we

affirm the trial court’s judgment.
      At trial, Appellant properly and timely objected to the partial Geesa

instruction. 1 The proper analysis of his complaint, then, is governed by Almanza

v. State: 2 If error exists in the jury charge and if proper objection was made to

the erroneous instruction, we must reverse if Appellant suffered any harm. 3

Appellant asks this court to reconsider our decision in Vosberg v. State, 4 in which

we held that the instruction—“It is not required that the prosecution prove guilt

beyond all possible doubt. It is required that the prosecution’s proof exclude[] all

‘reasonable doubt’ concerning the defendant’s guilt”—is not a definition of

reasonable doubt but “merely notes that reasonable doubt does not mean

possible doubt.” 5 In Vosberg, we held that the trial court did not commit error in

giving that instruction. 6 We did not hold, and we do not now hold that giving such

an instruction is a wise thing for trial courts to do. But, under existing law and on

this record, we must hold that it was not error to give the charge in this case.




      1
      Geesa v. State, 820 S.W.2d 154, 161 (Tex. Crim. App. 1991), overruled
by Paulson v. State, 28 S.W.3d 570, 573 (Tex. Crim. App. 2000).
      2
       686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g).
      3
       Id.
      4
       80 S.W.3d 320, 324 (Tex. App.—Fort Worth 2002, pet. ref’d).
      5
       Id.
      6
       Id.



                                          2
      Indeed, in abrogating Geesa, 7 the Texas Court of Criminal Appeals

specifically stated, “We find that the better practice is to give no definition of

reasonable doubt at all to the jury.” 8       Nevertheless, this court has held that

instructing the jury what the term “reasonable doubt” does not mean is not

providing a definition of what the term does mean. 9 Applying this subtle logic to

the distinction between instructions, and following our precedent, we overrule

Appellant’s sole issue and affirm the trial court’s judgment.




                                                      /s/ Lee Ann Dauphinot
                                                      LEE ANN DAUPHINOT
                                                      JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

LIVINGSTON, C.J., and SUDDERTH, J., concur without opinion.

PUBLISH

DELIVERED: July 2, 2015




      7
820 S.W.2d at 161.
      8
       Paulson, 28 S.W.3d at 573.
      9
       Vosberg, 80 S.W.3d at 324.



                                          3